Citation Nr: 0633284	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
right knee disorder, including whether service connection may 
be granted for the disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a rib disorder.

4.  Entitlement to service connection for a chin disorder.

5.  Entitlement to service connection for a head disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claims.

The Board notes that the claim of entitlement to service 
connection for a right knee disorder had been previously 
denied by the RO in October 1986 and in December 1997.  The 
RO appears to have reopened the claim for service connection 
for a right knee disorder.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned 
as above.

The issues of entitlement to service connection for a right 
knee, cervical spine, rib, chin, and head disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a knee disorder was 
finally denied by the RO in a rating decision dated in 
December 1997.

2.  Evidence received since the December 1997 RO decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
right knee disorder.


CONCLUSIONS OF LAW

1.  The unappealed December 1997 RO decision denying service 
connection for a knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 20.1103 
(2006).

2.  Subsequent to the December 1997 RO decision that denied 
entitlement to service connection for a knee disorder, new 
and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005) significantly changed the law prior 
to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received for a 
right knee disorder has been met to the extent necessary to 
reopen the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Therefore, no further development is needed with 
respect to this aspect of the appeal.  As to the merits of 
the clam, further development is warranted as explained in 
the remand below.

Right Knee Disorder 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In a decision dated in October 1986, the RO denied the 
veteran's claim of entitlement to service connection for a 
knee disorder.  The RO determined that although the service 
medical records had shown findings of stiffness in muscles 
above the knee following a motor vehicle accident in November 
1962, separation examination dated in March 1964 showed no 
residual disability therefrom and there was no current 
disability shown.  The veteran was notified of this decision 
and of his appellate rights by letter dated October 21, 1986.  
He did not appeal this decision, nor one denying the claim in 
December 1997 and the denials are therefore  final.  
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in December 2001, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence received subsequent to the October 1986 decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

VA hospital and outpatient treatment records dated from 
February 1996 to February 2005 show intermittent treatment 
for symptoms associated with a right knee disorder.  
Similarly, private outpatient treatment records dated from 
November 2001 to March 2002 show a history of a right knee 
disorder, to include incidents of the knee giving out.

Statements submitted by the veteran in December 2001, March 
2004, and May 2005, show that he asserts his right knee 
disorder was a residual of the November 1962 motor vehicle 
accident referenced in his service medical records.

The additional medical evidence, specifically, the additional 
VA and private outpatient treatment record which show that 
the veteran had a current right knee disorder, were not of 
record at the time of the RO's October 1986 rating decision 
and are not cumulative.  This evidence is "new" within the 
meaning of 38 C.F.R. § 3.156.  Although other evidence and 
accounts of the veteran also indicate that the right knee 
symptoms later noted were the result of various post-service 
accidents, as noted above, the law mandates that a 
presumption of credibility be afforded to evidence, for the 
limited purpose of ascertaining whether a claim should be 
reopened.  Justus, above. 

The Board further finds that this evidence is material, as it 
raises a reasonable possibility of substantiating the claim.  
As new and material evidence has been presented, the claim is 
reopened.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a right knee 
disorder having been submitted, the claim is reopened.  To 
this extent only, the appeal is granted. 


REMAND

The reopened claim of service connection for a right knee 
disorder, and the claims of service connection for a cervical 
spine disorder; a rib disorder; a chin disorder; and a head 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.

The veteran asserts that he currently has symptoms associated 
with the foregoing disorders that were first manifested as a 
result of his period of active service.  Specifically, he 
reports they are the result of the November 1962 motor 
vehicle accident referenced in his service medical records, 
as well as from a physical assault while on a tour of duty in 
Barbados during his period of active service. 

As indicated above, service medical records do reflect that 
in November 1962, he was treated for injuries sustained in a 
motor vehicle accident.  Reports of Medical Treatment, 
Hospitalization, and Allied Services dated in January 1963 
and May 1963 show that the veteran was said to have been 
thrown from the vehicle in which he was a passenger following 
impact at a high rate of speed.  Service medical records 
associated with the incident reveal that he was said to have 
sustained, in pertinent part; numerous abrasions; a hematoma 
in the back of the right ear; contusion ecchymosis and 
swelling of both eyes with hemorrhage into the sclera of both 
eyes; laceration of the lower lip; contusion to the right 
shoulder; chipped teeth on the right lower jaw; and stiffness 
in the muscles above the knee.  The veteran also reported 
pain in the head.  

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 2005, the veteran indicated that he was treated at the 
Fort Bragg Army Hospital in North Carolina during his period 
of active service.  An extract of a military document 
submitted by the veteran through his representative indicates 
that he was to be transferred to the Fort Bragg facility, 
shortly after the incident.  Additionally, he stated that 
there are VA outpatient treatment records from the VA medical 
centers located in Tampa and Bay Pines, Florida, which have 
not been associated with his claims folder.  

Under 38 U.S.C.A § 5103A, VA must attempt to assist claimants 
in obtaining evidence necessary to substantiate the claim.  
This duty in part includes seeking to obtain the claimant's 
service medical records and, if the claimant has furnished 
the Secretary information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  38 U.S.C.A § 5103A (a), (c).  

Because the duty to assist as outlined above has not been 
satisfied, the matter will be remanded.  Further, because the 
claim remains open, the veteran and through his 
representative will be afforded an additional opportunity to 
submit any further competent evidence indicating the 
occurrence of the claimed in-service events.  The veteran is 
advised that by "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  "Competent lay evidence" 
means "any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records of the 
veteran from the VA medical centers 
located in Tampa and Bay Pines, Florida, 
which have not been associated with his 
claims folder.  Additionally, ascertain 
from the service department or other 
competent authority whether any medical 
records exist as to the veteran's claimed 
transfer to the Womack Army Hospital, Fort 
Bragg, North Carolina, after the incident 
in question.  If any such records are 
unavailable, a response from the 
respective medical care provider so 
stating should be obtained.

2.  If deemed appropriate by the reviewing 
adjudicator,  make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination of 
his asserted right knee, cervical spine, 
rib, chin, and head disorders (as 
necessary) to ascertain whether the 
claimed disorders are related to service.  

3.  Readjudicate the veteran's claims.  If 
the determination of the claims remain 
unfavorable to the veteran and his 
representative, he should be furnished 
with a Supplemental Statement of the Case 
and be afforded a reasonable period of 
time in which to respond before the case 
is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


